Or*er Foau (01/2005)
                                             1   Ic  -8,.,*,
                                Unitel States Ilistrict Court,     I{orthcfl,.*t or *rinois
                                                                   ",H-H ffiJ'ItoB                                          rrg$HAH
     Name of Assigned Judge                                        $itting Judge if Other
          or Magistrate Judgr                                       than Assigned Judge            Jetfrey Gilbert
   CASE NUMBEM,                  17-GJ-00095                                   DATE           NOVEMBER 07, 2OI8

             CASE
            TITLE                U.S. v. FEROZ AHMED       AKBAR



  DOCKET ENTRY TEXT

                                                       Grand Jury.Pfqcsedine


                       The Grand Jury for    SPECIAL AUGUST 2017   the Session, a                 being
                       present returns the                          in open Co                date before
                                                                       Fe.
                       Judge or Magistrate Judge



    TO ISSUE BENCH WARRANT. THE GOVERNMENT WILL SEEK TO HAVE THE DEFENDANT DETAINED
    WITHOUT BOND PURSUANT TO TITLE 18, UNITED STATES CODE, SECTION 3142.




                                                                                        E'IIJtD
                                                                                            NOV O ? ZOI8Lf,
                                                                                 THOfTilAS G BRUTOil{
                                                                              ctERl( U.g u$TBtcTinunr




                SIGNATURE OF JUDGE                                   (ONLY IF FILED
               oT MAGISTRATE JUDGE                                   (INDER SEAL)


                                                                                            Courtroom Deputy Initials   :




                                                                                                                              Page   I of   1
